UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
Vv. O00-cr-0761-2 (JSR)
DIEGO B. RODRIGUEZ, .
Defendant. ORDER
pee ee ee x

JED S. RAKOFF, U.S.D.d.

Following a jury trial, Diego Rodriguez was convicted of
racketeering, narcotics conspiracy, and murder in connection with
the narcotics conspiracy. The Court sentenced him to concurrent
terms of life imprisonment on the racketeering and murder counts
and ten years’ imprisonment on the conspiracy count. In September
2020, the Court granted Rodriguez a sentence reduction pursuant to
18 U.S.C. § 3582(c) (1) (A), finding that extraordinary and
compelling reasons warranted reducing his sentence to 30 years’
imprisonment, and that such a reduction was consistent with the
sentencing factors identified in 18 U.S.C. § 3553(a). Dkt. No.
380.

On May 27, 2021, Rodriguez moved for a further sentence
reduction pursuant to 18 U.S.C. §& 3582(c), on the basis of
Amendment 782 to the United States Sentencing Guidelines. The Court
has previously denied motions by Rodriguez for resentencing
pursuant to Amendment 782. See Dkt. Nos. 346 & 348. For the same

reasons outlined in those orders, Rodriguez is ineligible for a
resentencing under that amendment. Specifically, with respect to
the racketeering and murder counts, Rodriguez’s offense level and
sentence were based on crimes that do not involve drug amounts.
And with respect to the conspiracy count, Rodriguez's sentence was
the mandatory statutory minimum because the conspiracy involved
more than one kilogram of heroin. See 21 U.S.C. § 841 (b) (1) (A).
The motion is therefore denied.

The Clerk of the Court is directed to close the entry bearing
docket number 403.

SO ORDERED.

Dated: New York, NY QVKy
7 oO

May J&, 2021 JED S. RAKOFF, U.S.D.Jd.

Fath PAE EINSTEINS Pee oe
